DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on September 13, 2021 is acknowledged.
Claims 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 13, 2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The IDS received on March 5, 2021 is proper and is being considered by the Examiner.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because some of the figure texts are not clearly legible.  For example, Figures 1 and 2 contain texts within the objects which are not clearly legible. Applicant is advised to employ the services of a competent patent draftsperson 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the phrase, “each of the paired primers”.  It is unclear which pairs of primers the “paired primers” is referring to as claim 1 recites the use of a first pair of primers in the step of amplifying DNA fragments and a subsequent pair of primers for amplifying the captured product (i.e,. common primers).  For the purpose of prosecution, the former interpretation has been made as such would appear to align with the embodiment set forth on section [0032] of the specification.
	Claim 5 also recites the phrase, “the pair of primers” and is indefinite for reasons set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Albitar, Maher (WO 2016/172265 A1, published October 2016) in view of Fu et al. (US 2016/0257993 A1, published September 2016, priority February 2015) and Richard et al. (U.S. Patent No. 10,246,702 B1, priority February 2015).

    PNG
    media_image1.png
    402
    989
    media_image1.png
    Greyscale
Albitar teaches a method of producing a sequencing library for Next Generation Sequencing (“the invention … mutant DNA is enriched for sequencing using amplicon-based NGS procedure”, page 3, lines 5-10), wherein the artisan enriches for the mutant DNA and reduces the wild-type DNA by use of a locked nucleic acid (LNA) probe that is specific for the wild-type DNA during amplification (see graphical depiction below, reproduced from Figure 1):
As seen, the artisan teaches a method of fragmenting starting DNA molecules, 
“method of detecting a low-abundance mutation in a sample … isolating DNA from the sample, adding a blocking probe to the isolated DNA, blocking probe comprising an oligonucleotide complementary to wild-type DNA corresponding to the sample, the blocking probe adapted to span a site of a suspected mutation within a region of interest in the isolated DNA; amplifying the isolated DNA; sequencing fragments of the amplified DNA using next generation sequencing … the blocking probe is locked nucleic acid (LNA)” (page 3, lines 24-32)

“prior to adding a blocking probe, the isolate DNA is fragmented into fragments comprising one or more regions of interest” (page 4, lines 25-26)

	With regard to claim 3, the blocking oligonucleotide is between 10 to 12 mer (“blocking probe may be 10mer to 12mer”, page 4, lines 1-2).
	With regard to claim 4, the blocking oligonucleotide is LNA (see above).
	While Albitar suggest that any amplification based on NGS sequencing method could be combined with their method to provide the high sensitivity sequencing, the artisan does not explicitly list all possible NGS sequencing means which are known in the art.
	Consequently, Albitar does not disclose that the fragmented DNA are ligated with adaptors, amplified with a pair of primers to add universal priming region, sequencing indexers as well as molecular barcodes and/counters, or the step of universal amplification using a set of common primers.

	Albitar, while explicitly teaching the use of LNA probe to block amplification of wildtype DNA sequences in the amplification reaction, does not explicitly teach a hybridization temperature of 40 to 95oC (claim 6) or its duration time of 1 to 24 hours (claim 8), or that the concentration of the blocking probe is 1 to 100 times that of the probe used for isolating the “tagged” DNA fragments (claim 7).

    PNG
    media_image2.png
    608
    587
    media_image2.png
    Greyscale
	Fu et al. teach generating tagged DNA library depicted by the below Figure (from Figure 8):
As seen, the starting template nucleic acid is amplified with primers comprising an adaptor sequence, producing a double-stranded nucleic acid flanked by adapter sequences.  The resulting adapter flanked double-stranded nucleic acids are then amplified by a pair of primers comprising, from 5’ to 3’ direction, i) adapter complementary sequence; ii) a sample-unique sequence; iii) a molecular barcode (i.e., molecular label), and iv) a fixed sequence for distinguishing the molecular label and DNA sequence (all molecular 
“method for generating a gene specific stochastic barcode which utilizes two universal adaptor primer sequences.  The target molecule can be contacted with a forward (e.g., a first) and a reverse (e.g., second) universal adaptor sequences.  The sequences can amplify the target.  Stochastic barcodes can be associated with the universal adaptor primer sequences through their own sequences which can be complementary to the universal adaptor primer sequences.  The stochastic barcodes can comprise any permutation of labels of the disclosure (e.g., sample labels, molecular labels)” (section [0117])

“stochastic barcode can comprise one or more universal labels … a universal label may comprise a nucleic acid sequence that is capable of hybridizing to a PCR primer” (section [0091])

“Stochastic barcodes may comprise a cellular label … may comprise a nucleic acid sequence that provides information for determining which target nucleic acid originated from which cell” (section [0099])

“Stochastic barcodes may comprise a molecular label … comprise a nucleic acid sequence that provides identifying information for the specific type of target nucleic acid species … may comprise a nucleic acid sequence that provides a counter for the specific occurrence of the target nucleic acid species …” (section [0102])

	Richard et al. teach a method of producing a tagged DNA library, wherein each sequence read construct is flanked by molecular barcodes.  The artisans, like Fu et al., also generate a DNA fragment flanked by adapters, followed contacting the resulting construct with a primer that comprises the molecular barcodes comprising a sample-unique and a molecular counter sequence:
“methods … facilitate the performance of multiplex NGS processes on target-enriched polynucleotide libraries and/or for enabling accurate identification and quantification of unique polynucleotides molecules in a polynucleotide library” (column 1, lines 52-57)

“method of barcode labeling a library of polynucleotide molecules that include for example, a 3’ adapter, a genomic DNA … and a 5’ adapter.” (column 1, lines 63-66)

“some embodiments, genomic DNA, cDNA, or RNA is fragmented into small ds polynucleotide fragments followed by ligation of adapters to the ends of the polynucleotide fragments… the term, ‘adapter’ refers to a region of known sequence located either 3’ or 5’ of a target DNA sequence in a DNA library” (column 14, lines 58-65)

“the method includes a step of contacting a library of polynucleotide molecules with primers (e.g., sample index primers) comprising a first hybridization sequence (i.e., a sequence capable of hybridizing to at least a portion of the 3’ adapter) and, optionally also comprising a sample-specific barcode sequence located 5’ of the first hybridization sequence, wherein the primers are contacted with the polynucleotide library under conditions such that the first hybridization sequence hybridizes to a region of the 3’ adapter of the library of polynucleotide molecules” (column 2, lines 1-9)

“The term, ‘sample index primer’ is a primer that contains a sample identifier sequence, i.e,. a sequence that can be used to identify and/or track the source of a polynucleotide in a reaction.” (column 12, lines 28-31)

“The term, ‘variable barcode sequence’ refers to as used herein, refers to a molecular barcode that varies in sequence in a population of oligonucleotides … the oligonucleotide may contain a degenerate sequence made up of at least 10,000, at least 100,000 or at least 1M different sequences … (column 12, lines 46-61)

“a variable barcode sequence can be used to determine the number of initial target polynucleotide molecules that have been analyzed, i.e., to ‘count’ the number of initial target polynucleotide molecules that have been analyzed …” (column 13, lines 23-49)

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Albitar 
	The motivation to combine the teachings of Albitar with any amplification based next generation sequencing reaction is made plain by Albitar because the artisan plainly suggests that the method of limiting amplification of abundant nucleic acid sequences in a sample (i.e., wild type DNA) so as to amplify the rare/limiting amount of mutants in a sample would be applicable for any next generation sequencing means:
“the invention … mutant DNA is enriched for sequencing using amplicon-based NGS procedure” (page 3, lines 5-10, Albitar)

	Therefore, one of ordinary skill in the art would have been motivated to combine the method of blocking amplification of wildtype DNA sequence when producing sequencing read fragments, in particular for the sequencing means involving NGS.
Fu et al. teach a method of producing sequencing reads comprising sample-specific tags as well as molecular barcodes which are used for molecular “counting”.  In their method, the artisans produce the DNA fragments that are flanked by adapter sequences by amplification with a first pair of primers.  A secondary amplification occurs with a second pair of primers which are specific to the adapter sequences found on the DNA fragments, wherein the second pair of primers comprises a 5’ molecular barcode of a variety of kind (including molecular counting tag) as well as 
While the adapter ligated constructs in Fu et al. are produced by amplification, Richard et al. teach that the same construct can be produced by fragmentation and ligation, that is, first fragmenting the starting nucleic acid molecules followed by the ligation of adapter molecules to both of its ends.  
Therefore, one of ordinary skill in the art would have recognized that the step of generating the adapter flanked DNA fragments in Fu et al. could have been produced by fragmentation and ligation steps, as taught by Richard et al. because there would have been a limited number of solution for producing such a construct.
In KSR, the Supreme Court recognized that "[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
 And given that Richard et al. also employ the adapter flanked DNA fragments to generate a sequencing construct which comprises molecular counter and sample specific tag, said one of ordinary skill in the art would have had a certain expectation of success at combining the teachings of Fu et al. and Richard et al., thereby arriving at the invention as claimed.


With regard to claim 2, the determination of the barcode length has been well-known and also evidenced by Richard et al.:
“a variable barcode sequence may have a length in range of from 4 to 36 nucleotides … from 8 to 20 nucleotides …” (column 13, lines 7-9)

	With regard to the determination of the optimal amplification cycles to generate the tagged molecules, such as 4-12 (claim 5), and the hybridization temperature of the blocker probe and its duration, so as to suppress amplification of the wild type nucleic acids (claims 6 and 8), such would have been an obvious optimization well-within the purview of the ordinarily skilled artisan as adjusting the number of cycles to ensure that sufficient sequencing fragments are tagged would have required routine experimentation of trials and identification of optimal condition.  The optimization of the annealing condition for the wildtype blocker oligonucleotide would also have been assay specific based on the target nucleic acid, and therefore such a determination is not deemed inventive.

	Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Conclusion
	No claims are allowed. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        September 21, 2021
/YJK/